Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 2, 4-7, 9-12, 14-17, 19 and 20 are allowed. The following is an examiner’s statement of reasons for allowance: independent claims 1 and 11 have be amended to overcome the prior art of record by including the specific limitation(s) of “wherein thicknesses of the second supporting units gradually decreases from an end close to the non-bendable regions to an end close to the bendable region, wherein the first supporting units are connected to the flexible substrate through an adhesive layer; the second supporting units are fixedly connected to the first supporting units, and the second supporting units are suspended above the transition regions.”  These limitations are not taught or adequately suggested in the prior art or record.  Claims 2, 4-7, 9 and 10 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.  Likewise, claims 12, 14-17, 19 and 20 depend, either directly or indirectly, from claim 11 and are therefore allowed for at least the same reasons.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
July 30, 2022